To Judge Gleason:

I am writing on behalf of my son, Evan Mullen. I understand that he is scheduled for a hearing on June
30th and I wanted to say a few words on his behalf.

During the past year, I have noticed a positive change in Evan’s attitude and his increased focus on
changing his thinking patterns to more positive goals. I have sent him multiple business books, which he
has studied over and over and then asks for more business books and magazines. He has also asked for
multiple books on the stock market and investing, which he spends hours studying. He is extremely
passionate about the stock market and has been a positive role model for some of the other inmates,
who have also developed an interest in the stock market. We spend time together on the stock market
daily, sometimes several times a day, via the phone (which you can probably imagine what my phone bill
is like), discussing strategies for options trading and investing. Investing in the stock market is one of his
plans, upon his release, as well as resuming his truck driving career, possibly having his own business
someday.

I wanted to also ask Your Honor, that you consider sentencing for Evan, near the lower end of the
sentencing guidelines and allowing Evan to be released to Florida near his grandparents, who will be
turning 90 and who would benefit from his assistance, if needed. He has always been close to his
grandparents and because of their age, it is really important to them, as well Evan, that he be able to
spend their final years with Evan. It is a safe and sober environment and he does not know anyone down
there, other than his family. There are more opportunities for a successful re-entry for him there, than
there are here in Alaska.

Evan is an intelligent young man and it is exciting to see how focused he has become on business and
the stock market. He has been a great teacher and role model to not only me, but for his peers as well. I
believe that by allowing him to be near his grandparents that he would strive to please and help his
grandparents, rather that disappoint them, especially when he is able to see them because it makes it
more real.



Thank you for taking the time to read my letter and for considering my request.



Sincerely:



Janet Mullen




     Case 3:16-cr-00013-SLG-DMS Document 121-1 Filed 11/02/20 Page 1 of 1
